Citation Nr: 9933200	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-11 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a request for a waiver of loan guaranty indebtedness 
was filed in a timely manner.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1969 to March 
1971.

This appeal arises from an October 1996 decision rendered by 
the Committee on Waivers and Compromises (Committee) of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By this decision, the 
Committee denied the appellant's request for waiver of loan 
guaranty indebtedness on the grounds that the appellant had 
failed to file such a request within one year after the date 
he was notified of the debt.  The Board remanded this case in 
May 1998, and following the completion of the requested 
development, the case has been returned for further appellate 
review.


FINDINGS OF FACT

1.  In October 1993, a VA debt was established against the 
appellant as a result of foreclosure of a home loan guaranty. 

2.  On June 1, 1994, the appellant received written notice of 
his VA loan guaranty indebtedness from VA by means of a 
Certified Mail-Return Receipt letter.

3.  In July 1996, the RO received from the appellant a 
request for waiver of loan guaranty indebtedness.


CONCLUSION OF LAW

The appellant did not timely request waiver of his VA loan 
guaranty indebtedness established in October 1993.  
38 U.S.C.A. § 5302(b) (West 1991 and Supp. 1998); 38 C.F.R. 
§ 1.964(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his request for 
waiver of loan guaranty indebtedness should be adjudicated on 
the merits.  The documentation of record shows that, in 
October 1993, a VA debt was established against the appellant 
as a result of foreclosure of a home and subsequent payment 
of loan guaranty by VA to the lender.  On June 1, 1994, the 
appellant signed a certified receipt letter sent by VA.  A 
waiver request from the appellant was filed in July 1996.  At 
that time, he indicated that he had spoken to VA  "two 
years" previously about his foreclosure and that a VA 
representative informed him to submit a letter from his 
attorney regarding this matter.  He attached a letter drafted 
by attorney Gerard T. York, dated on June 15, 1995, which was 
addressed to "To Whom It May Concern" and reported that the 
appellant's foreclosure stemmed from economic hardship caused 
by being falsely arrested.

According to his February 1998 testimony before the 
undersigned and his other statements of record, the appellant 
conceded that written notice of his VA indebtedness had 
accompanied the certified letter he signed in June 1994.  He 
further testified that, immediately upon receiving VA notice, 
he contacted the VA Debt Management Center (DMC) by telephone 
in order to find out how to respond.  He indicated that he 
was advised to submit certain information to the DMC by 
letter.  He remembered being told about a "time frame."  He 
further remembered sending a handwritten copy of the letter 
to VA "within the week" from his receipt of the certified 
letter.  He did not have a copy of that letter.  However, in 
his Notice of Disagreement dated in November 1996, he 
indicated that he sent his letter "on or about April 15, 
1995."  In any event, he stated that his attorney did not 
represent him in connection with the request for waiver of 
his VA loan guaranty debt.

Where a debtor receives written notice of VA loan guaranty 
indebtedness by means of Certified Mail- Return Receipt 
Requested, an application for relief, in the form of a 
request for waiver of indebtedness, shall be made within one 
year after the date of receipt of such written notice.  
38 U.S.C.A. § 5302(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 1.964(e) (1999).  In this case, the appellant was notified 
of his VA loan guaranty indebtedness by Certified Mail- 
Return Receipt letter on June 1, 1994.  He does not dispute 
this fact.  There is no documentation or report of contact 
with VA which may be construed as an application for a 
request for waiver prior to June 1, 1995.  As such, the Board 
must conclude that the appellant did not timely request 
waiver of his VA loan guaranty indebtedness established in 
October 1993.

In arriving at this decision, the Board is cognizant of the 
appellant's testimony regarding his claimed oral 
communications with VA representatives prior to June 1, 1995.  
These claimed oral communications, without any supporting 
written documentation, are insufficient to satisfy the 
regulatory requirements for a formal or informal claim.  See 
38 U.S.C.A. § 5101(a) (West 1991); Hamilton v. Brown, 4 
Vet.App. 528, 544- 45 (1993).  His conflicting accounts 
regarding his claimed written communications (i.e., sent by 
himself in June 1994 vs. sent by himself in April 1995 vs. 
sent by his attorney) are irreconcilable and unsupported by 
the record.  Neither the appellant nor the DMC has been able 
to produce any such documentation.  Additionally, to the 
extent that the letter drafted by Attorney York can be viewed 
as a waiver request, the Board notes that this letter was 
drafted after the filing deadline had expired.


ORDER

The request for waiver of loan guaranty indebtedness is 
denied as untimely filed.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

